Title: To George Washington from Charles Lee, 23 February 1788
From: Lee, Charles
To: Washington, George



Dear Sir
Alexandria 23 Feby 1788

A bill drawn on you by the Treasurer of the James River Company for sixty five pounds balance of the requisitions accompanied with the account has been transmitted to me which I have the honour to enclose. Please to inform me when and to whom application is to be made for payment. With every consideration of respect and esteem I remain your most obed. sert

Charles Lee

